Motion by appellant for a stay of payment of counsel fees, pending appeal, granted on condition that, within 10 days after entry of the order hereon, appellant shall pay $750 on account of the counsel fee; and on the further condition that appellant perfect the appeal and be ready to argue or submit it at the September Term, beginning September 6, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before August 1, 1961. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.